Title: To Thomas Jefferson from James Mease, 6 December 1808
From: Mease, James
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Philadelphia Decbr. 6. 1808.—
                  
                  Your kind permission to the Agricultural Society in September last to send some copies of their Memoirs to Europe by the public Ship Union, fortunately arrived the day before she sailed, and I gladly availed myself of it.—In Case another vessel is Sent, a similar permission will be thankfully Received.—The shortness of the time did not allow me to send me as many as I wished by the Union.—
                  The good effects of the embargo will be more and more perceived, the longer it is continued. No one who does not take pains to keep himself informed of the progress of things, can have any idea of the rapid strides we are making in Mechanical knowledge and in Manufactures. But there is a deficiency of Some articles at present in the Country, which will tend very greatly to obstruct the spread of cloth making, and if any measures could be fallen upon to obtain them from abroad, it would be well to adapt them. The first, is that of wire. The Stock is so nearly exhausted, that a mechanic to whom I lately applied to construct a set of Carding machines to go by water, for a friend in the Country informed me, that by the Spring, he did not think it possible to make a single set in this City. I question whether the knowledge necessary to the manufacture of wire, exists in the United States, otherwise there is zeal, and also Capital enough to make the experiment. Artists therefore should be procured if possible; if they could not be obtained from England, they might from France. Antimony too is extremely scarce, and none has yet Certainly been found in the U:S:. The excellent type founders here, have discharged many of their hands owing to this circumstance. Dye Stuffs also are very scarce.— The Consumption of those, is immense already; and will be increased, owing to the astonishing extent of Manufactures.—Should it be deemed advisable to attempt to remedy the wants just Mentioned, a plan could be readily furnished.—
                  And now, my Dear Sir, permit one who at a very early period approved and admired your talents and Conduct, and who rejoices at the unpurchased free approbation which your conduct as Executive meets with from all the true friends to their Country, to suggest the propriety of your Collecting a mass of records printed as well as original, for the purpose of explaining, and of defending the principles upon which the measures of your administration were grounded. They would shew that while the conduct of France and England, was regulated merely by convenience, or whim of the monarch or his ministers, yours was the Result of necessity, or agreeably to the laws which formerly regulated civilized Nations, and the result will ultimately evince to the World at large, the great advantage derived to your Country from the measures you have pursued.—The events of the last ten years have been too extraordinary not to employ the pens of future historians, who must have recourse to the public prints for their documents and what a Statement would they produce if they were to depend upon the horid presses of Boston and New York, or those in this City which Copy their falsehoods? In fact a publication, or history of your administration might be Sent forth with great propriety, in a year or two, under your own eye. Such a work would afford all your friends the greatest pleasure.—
                  I am well aware of the very great liberty I take in obtruding my advice upon so delicate a question; but my Sincerity, and my wish to promote your honor, and posthumous fame, must plead my apology.—
                  With the greatest Esteem, and with an ardent desire, that you may be continued to your Country many years, in the full enjoyment of your faculties is the sincere prayer of your humble Servt
                  
                     James Mease
                     
                  
               